Judgment, Court of Claims (Thomas H. Scuccimarra, J.), entered June 19, 2008, dismissing the claim after a nonjury trial, unanimously affirmed, without costs.
*506Claimant, an electrician apprentice employed by an electrical contractor, was injured when struck by a large spool of wire placed near the top of an exterior stairwell that he and his coworkers were using for access to their work area. The court’s finding that claimant failed to prove alleged snowy or icy conditions around the stairwell landing had proximately caused the accident was not against the weight of the credible evidence (see e.g. Watts v State of New York, 25 AD3d 324 [2006]), which showed the accident resulting from where the coworkers had placed the spool of wire, without any mechanism to prevent it from rolling down the steps (cf. D’Avilar v Folks Elec. Inc., 67 AD3d 472, 473 [2009]).
We have considered claimant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ.